          Case 4:21-cv-00061-LPR Document 14 Filed 07/29/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

OLIVER W. HART                                                                     PETITIONER

v.                                Case No. 4:21-cv-00061-LPR

DEXTER PAYNE, director of the
Arkansas Division of Correction                                                   RESPONDENT

                                          JUDGMENT

       Pursuant to the Order entered this day, the petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254 filed by petitioner Oliver W. Hart is dismissed, all other requested relief is denied,

and judgment is entered for respondent Dexter Payne. Pursuant to Rule 11(a) of the Rules

Governing Section 2254 Cases in the United States District Courts, a certificate of appealability is

also denied.

       IT IS SO ORDERED this 29th day of July 2021.



                                                     ____________________________________
                                                     LEE P. RUDOFKSY
                                                     UNITED STATES DISTRICT JUDGE
